Citation Nr: 0300068	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1999, for the assignment of a 10 percent rating for 
residuals of a fractured pelvis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which implemented a 
January 2001 Board decision that granted the veteran an 
increased, 10 percent, rating for service connected 
residuals of a fractured pelvis, effective from 
January 12, 1999.


FINDINGS OF FACT

1.  By decision dated October 6, 1955, the RO granted 
service connection for residuals of a fractured pelvis and 
assigned a non compensable rating, effective from 
March 11, 1955.  The veteran was notified of the RO's 
decision, given his appellate rights, and notified of the 
procedural requirements needed to perfect his appeal.  

2.  On November 10, 1955, the RO received from the veteran 
a letter that indicated his desire to appeal the findings 
made in the October 6, 1955, rating decision.  On 
December 13, 1955, the RO wrote the veteran and notified 
him once again of the procedural requirements needed to 
perfect his appeal, which required completing and 
returning to the RO the enclosed VA Form P-9.  

3.  The veteran did not complete and return to the VA Form 
P-9 to the RO.  The veteran failed to perfect an appeal to 
the October 6, 1955, rating decision within one year and 
it became final.

4.  On April 16, 1984, May 19, 1993, and May 17, 1994, the 
veteran filed claims for an increased rating for residuals 
of a fractured pelvis which were thereafter denied by the 
RO in July 30, 1984, rating decision and an August 23, 
1994, decision letter.  The RO provided the veteran notice 
of these decisions and they became final when the veteran 
thereafter failed to file an appeal.

5.  On January 12, 1999, the veteran filed a new claim for 
an increased rating for service connected residuals of a 
fractured pelvis.  The record is devoid of any pre-January 
1999 statements or medical evidence that could act as an 
earlier informal claim or show an earlier entitlement to 
the 10 percent rating for service connected residuals of a 
fractured pelvis.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 
12, 1999, for the assignment of a 10 percent rating for 
residuals of a fractured pelvis are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001), 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decision, the statement of the case, and 
correspondence with the veteran, as well as the 
information the veteran was provided at his video hearing 
before the undersigned, the veteran has been notified of 
the laws and regulations governing his claim and the 
reasons for the determination made regarding his claim.  
See April 2001 rating decision; December 2001 statement of 
the case; and September 2002 video hearing transcript. 

VA has made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claim's file consist of the 
veteran's service medical records, all identified and 
available post-service private and VA treatment records, 
written arguments presented by the veteran and his 
representative in support of the veteran's claim, and the 
veteran's testimony at a video hearing before the 
undersigned.  

Therefore, the Board concludes that all relevant evidence 
has been obtained for determining the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45620, 45630 (to be codified at 38 C.F.R. 
§ 3.159(d)).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Also see, Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to 
assist is not unlimited" and that "the duty to develop 
pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, adjudication of the claim at this juncture 
may go forward, even though the veteran has not been 
expressly provided written notice of the VCAA, because it 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

II.  The Merits

The veteran and his representative claim that the veteran 
is entitled to an earlier effective date for an award of 
VA disability compensation for residuals of a fractured 
pelvis dating back to the date of his separation from 
military service in March 1955.  Specifically, the veteran 
alleges that he filed his original claim for VA 
compensation in March 1955 and he appealed the October 
1955 rating decision which originally assigned him a non 
compensable disability rating for service connected 
residuals of a fractured pelvis.  See June 2001 statement 
in support of claim; September 2002 video hearing 
transcript.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Finality of Earlier RO Decisions

As to the question of whether the veteran has had an 
appeal pending since he first filed a claim for VA 
benefits in March 1955, the Board notes that the 1955 laws 
and regulations governing finality of RO decisions as well 
as the procedures for perfecting an appeal to the Board 
provided as follows.

As to finality, 38 U.S.C.A. § 3305(b) (West 1953 & Supp. 
1958), provided that "[i]f no application for review on 
appeal is filed in accordance with this subchapter within 
the one-year period, the action taken on initial review or 
determination shall become final and the claim will not 
thereafter be reopened or allowed . . ."  Additionally, 
38 U.S.C.A. § 2211 (West 1953 & Supp. 1958), provided that 
". . . the decisions of the Administrator on any question 
of law or fact concerning a claim for benefits or payments 
under any law administered by the Veterans' Administration 
shall be final and conclusive and no other official or any 
court of the United States shall have power or 
jurisdiction to review any such decision."  Moreover, 
38 U.S.C.A. § 2904(a) (West 1953 & Supp. 1958), provided 
that "[w]here a claim has been finally disallowed, a later 
claim on the same factual basis, if supported by new and 
material evidence, shall have the attributes of a new 
claim . . ."

As to the appellants need to use VA forms to obtain 
benefits, 38 U.S.C.A. § 2901(a) (West 1953 & Supp. 1958), 
provided that "[a] specific claim in the form prescribed 
by the Administrator . . . must be filed in order for 
benefits to be paid or furnished to any individual under 
the laws administered by the Veterans' Administration."  
And, 38 U.S.C.A. § 2902 (West 1953 & Supp. 1958), provided 
that "[u]pon request made in person or in writing by any 
person claiming or applying for benefits under the laws 
administered by the Veterans' Administration, the 
Administrator shall furnish such person, free of all 
expense, all such printed instructions and forms as may be 
necessary in establishing such claim."  Likewise, 
38 U.S.C.A. § 2903(a) (West 1953 & Supp. 1958), provided 
that "[i]f a claimant's application for benefits under the 
laws administered by the Veterans' Administration is 
incomplete, the Administrator shall notify the claimant of 
the evidence necessary to complete the application.  If 
such evidence is not received within one year from the 
date of such notification, no benefits may be paid or 
furnished by reason of such application."

As to effective dates for VA compensation, 38 U.S.C.A. 
§ 2910(b) (West 1953 & Supp. 1958), provided that "[t]he 
effective date of an award of disability compensation to a 
veteran shall be the date of his discharge or release if 
application therefor is received within one year from such 
date of discharge or release.  And, 38 U.S.C.A. § 2911 
(West 1953 & Supp. 1958), provided that "[t]he effective 
date of an award of increased compensation . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of evidence showing 
entitlement thereto."

As to the procedure required to perfect an appeal to the 
Board, 38 U.S.C.A. § 3305 (West 1953 & Supp. 1958), 
provided as follows:

(a) . . . applications for review on 
appeal shall be filed within one year 
from the date of mailing of notice of 
the result of initial review or 
determination.  Such applications must 
be filed with the activity (sic) which 
entered the denial.  If such an 
application is timely filed, a 
reasonable time thereafter will be 
allowed, if requested, for the 
perfection of the appeal and the 
presentation of additional evidence 
before final determination or decision 
is made.  Applications postmarked 
before the expiration of the one-year 
period will be accepted as timely 
filed. 

(b)  If no application for review on 
appeal is filed in accordance with this 
subchapter within the one-year period, 
the action taken on initial review or 
determination shall become final and 
the claim will not thereafter be 
reopened or allowed, except that where 
subsequent to such disallowance new and 
material evidence in the form of 
official reports from the proper 
service department is secured the 
Administrator may authorize the 
reopening of the claim and review of 
the former decision . . .

(c)(2)  Application for review on 
appeal may be made within the one-year 
period prescribed by this section by 
such officials of the Veterans' 
Administration as may be designated by 
the Administrator.  An application 
entered under this paragraph shall not 
operate to deprive the claimant of the 
right of review on appeal as provided 
in this subchapter.

(d)  In each application for review on 
appeal the name and service of the 
veteran on account of whose service the 
claim is based must be stated, together 
with the number of the claim and the 
date of the action from which the 
appeal is taken.  The application must 
clearly identify the benefit sought.

Similarly, 8 C.F.R. § 19.2 (1955), provided that 
"[a]pplications for review on appeal to the Administrator 
of Veterans Affairs shall be filed within 1 year from the 
date of mailing notification of the initial review or 
determination . . ."

Moreover, 38 U.S.C.A. § 3308 (West 1953 & Supp. 1958), 
provided that "[a]n application for review on appeal shall 
not be entertained unless it is in conformity with this 
sub-chapter." 

Similarly, the Board notes that current laws and 
regulations provide that, if a veteran files a claim for 
an increased rating with VA, and the claim is disallowed, 
he has the right to appeal that disallowance to the Board.  
See, e.g., 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2002).  If the 
veteran does not initiate an appeal within one year, 
however, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.302(a), 20.1103 (2002).  Thereafter, any award based 
on a subsequently filed application for the same 
disability can ordinarily be effective no earlier than the 
date of the new application.  See 38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 3.400(r) 
(2002).

With the above criteria in mind, the Board notes that a 
review of the record on appeal shows that the veteran 
separated from military service in March 1955.  Later that 
same month, on March 18, 1955, the RO received from the 
veteran a VA Form 8-526e, Veteran's Application for 
Compensation or Pension, in which the veteran sought 
service connection for, among other things, residuals of a 
fractured pelvis.  Following RO development, the RO, in an 
October 6, 1955, rating decision, granted service 
connection for residuals of a fractured pelvis and 
assigned a non compensable rating, effective from 
March 11, 1955.  In an October 17, 1955, letter to the 
veteran, the RO notified him of its decision and provided 
the veteran with notice of his appellate rights as well as 
the procedural requirements needed to perfect his appeal.  
See 38 U.S.C.A. §§ 2901, 2902, 2903, 3305 (West 1953 & 
Supp. 1958); 38 C.F.R. § 19.2 (1955).  Specifically, the 
October 17, 1955, letter told the veteran, 

[i]f you have no further evidence to 
submit but have substantial reason to 
believe that the decision is not in 
accordance with the law and the facts 
in your case, you may appeal to the 
Administrator of Veterans Affairs at 
any time within 1 year from the date of 
this letter.  If you wish to appeal, 
you should so inform this office, and 
you will be furnished with VA Form P-9 
for that purpose.

On November 10, 1955, the RO received from the veteran a 
letter that indicated his desire to appeal the findings 
made in the October 6, 1955, rating decision.  
Specifically, the veteran told the RO that "[i]n the 
letter I recently received from you[,] stating that I 
would not receive my disability[,] you said if I had 
further reason to believe I should[,] write the office and 
get a Form P-9 for such purpose.  I will appreciate an 
answer at your earliest connivence."  

On December 13, 1955, the RO wrote the veteran and 
notified him once again of the procedural requirements 
needed to perfect his appeal, which required completing 
and returning to the RO the enclosed VA Form P-9/1-9.  See 
38 U.S.C.A. §§ 2901, 2902, 2903, 3305 (West 1953 & Supp. 
1958); 38 C.F.R. § 19.2 (1955).  Specifically, the 
December 13, 1955, letter said, in relevant part, that,

[i]n view of you apparent desire to 
present an appeal to the Administrator 
Veterans Affairs, VA Form P-9 is 
enclosed for that purpose . . . In 
order that this appeal may be 
considered by the Board of Veterans 
Appeals on the basis of the entire 
record of this case, the enclosed form, 
completed, and with signature, claim 
number and present address affixed, 
should be promptly returned to this 
office.

Following the mailing of the December 13, 1955, letter to 
the veteran, the record is silent until June 1960 - almost 
five years later.  At that time, the record shows the RO 
obtained service medical records and date stamped the 
envelop they placed these records in June 6, 1960.  
Thereafter, the record is silent until April 6, 1984.  At 
that time, the RO received its first post December 13, 
1955, communication from the veteran in the form of a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  At this time, almost thirty years after the 
mailing of the December 1955 letter, the veteran was 
seeking an increased rating for service connected 
residuals of a pelvis fracture.  A review of the post- 
December 13, 1955, record does not show that the veteran 
ever returned to the RO a completed VA Form P-9 to perfect 
his appeal to the Board.  See 38 U.S.C.A. §§ 2211, 2901, 
2903, 3305, 3308 (West 1953 & Supp. 1958); 38 C.F.R. 
§ 19.2 (1955)

In summary, the Board finds that the veteran, in 1955, was 
required to file with the RO an "application for review" 
within one year of being notified of the October 6, 1955, 
rating decision in order to perfect an appeal to the 
Board.  38 U.S.C.A. § 3305; 38 C.F.R. § 19.02.  In 1955, 
VA procedures apparently required that the veteran's 
"application for review" be on a VA Form P-9.  See 
38 U.S.C.A. § 2211.  Accordingly, the RO, on October 17, 
1955, when it first provided the veteran with notice of 
its October 6, 1955, rating decision and again on 
December 13, 1955, after receiving the veteran's 
November 10, 1955, letter, provided the veteran notice of 
his appellate rights as well as the procedural 
requirements needed to perfect his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO's December 13, 
1955, letter also provided the veteran with a copy of the 
"application for review," i.e., VA Form P-9, as required 
by law.  See 38 U.S.C.A. § 2902.  However, the RO did not 
subsequently receive a writing from the veteran for almost 
another 30 years which writing was not the VA Form P-9.  
Accordingly, the October 6, 1955, rating decision 
constitutes a final adjudication of the March 1955 claim 
for VA compensation benefit for residuals of a fractured 
pelvis.  See 38 U.S.C.A. § 2211, 2904, 3305 (West 1953 & 
Supp. 1958); 38 C.F.R. § 19.02 (1955);  see also 38 C.F.R. 
§§ 3.160(d), 20.302(a), 20.1103 (2002).  Hence, an 
effective date as of the day following the veteran's 
separation from service for the assignment of a 
compensable rating for residuals of a fracture pelvis, 
based on the March 1955 original claim, is not warranted.  
38 U.S.C.A. § 5110(b)(1) (West Supp. 2002); 38 C.F.R. 
§ 3.400.

Next, the Board notes that a review of the record on 
appeal shows that, while the veteran thereafter filed 
claims for an increased rating for residuals of a 
fractured pelvis on April 16, 1984, May 19, 1993, and 
May 17, 1994, these claims were thereafter denied by the 
RO in a July 30, 1984, rating decision and August 23, 
1994, decision letter.  Moreover, a review of the record 
on appeal shows that, while the veteran was provided 
notice of each of these rating decisions shortly after the 
date of the decision, he did file an appeal as to either 
of these adverse rating decisions.  As a result, the 
July 1984 and August 1994 adverse determinations, which 
were engendered by the April 1984, May 1993, and May 1994 
claims for increase, became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.1103.  Hence, an effective date 
as of the date of the April 1984, May 1993, or May 1994 
claim, for the assignment of a compensable rating for 
residuals of a fractured pelvis, is not warranted.


Earlier Effective Date

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
"shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400(o)(1) (2002) (to the same 
effect).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the 
one-year period preceding the date of receipt of the claim 
for increased compensation.  In that situation, the law 
provides that the effective date "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400(o)(2) (2002); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 
23, 1998).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2002).  As to reports 
prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital.  38 C.F.R. 
§ 3.157(b)(1).  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date 
of admission to the hospital is accepted as the date of 
receipt of claim if VA maintenance was authorized prior to 
admission.  Id.  If, however, VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of the admission will be accepted.  Id.  For all 
other reports, including reports from private physicians, 
laypersons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt 
of an informal claim.  Id; 38 C.F.R. § 3.157(b)(2), (3).

A review of the record on appeal reveals that, following 
the RO's August 23, 1994, decision letter, the next 
communication that is found in the record on appeal is the 
veteran's January 12, 1999, VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which the 
veteran is seeking increased compensation for his service-
connected residuals of a fractured pelvis.  While the RO, 
in a February 13, 1999, rating decision, thereafter denied 
the veteran's claim for an increased rating, the veteran 
appealed and the Board, in a January 2001 decision, 
granted the veteran an increased, 10 percent, rating.  In 
April 2001, the RO implemented the Board's January 2001 
decision by granted the veteran a 10 percent rating for 
service connected residuals of a fractured pelvis under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (tender and 
painful scars), effective from January 12, 1999. 

Consequently, pursuant to 38 C.F.R. § 3.400(o)(1) (2002), 
the January 12, 1999, VA Form 21-526 constituted the 
veteran's claim for increased compensation, deemed to have 
been received on the same date that the veteran sought 
treatment.

Next, the Board will see if the record contains either an 
earlier informal claim for increased compensation pursuant 
to 38 C.F.R. § 3.157 (2002) or an earlier showing of 
entitlement to the 10 percent rating for residuals of a 
fractured pelvis under 38 U.S.C.A. § 5110(b)(2) (West 1991 
& Supp. 2002).  See also 38 C.F.R. § 3.400 (2002); Swanson 
v. West, 12 Vet. App. 442 (1999); 13 Vet. App. 197 (1999); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  The effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Id.  

However, a review of the record on appeal shows neither 
pre-January 12, 1999, statements or medical records that 
could act as an informal claim for increased compensation 
pursuant to 38 C.F.R. § 3.157 (2002).  Similarly, because 
relevant medical evidence found in the post-August 23, 
1994, record is limited to the May and June 1999 VA 
examination reports, which do not reflect that the 
veteran's residuals of pelvic fractures were manifested by 
some tenderness to palpation in the area of the right 
ischial ramus within one year preceding January 12, 1999.  
Accordingly, these records cannot establish a pre-
January 12, 1999, entitlement to the 10 percent rating for 
residuals of a fractured pelvis.  See 38 C.F.R. 
§ 3.157(b)(1).

Accordingly, applying the provisions of 38 U.S.C.A. 
§§ 5110(a), (b)(2), and (i), the Board concludes that an 
effective date earlier than January 12, 1999, for the 
assignment of a 10 percent rating for residuals of a 
fractured pelvis is not warranted.



ORDER

Entitlement to an effective date earlier than January 12, 
1999, for the assignment of a 10 percent rating for 
residuals of a fractured pelvis is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

